Citation Nr: 1810462	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer





ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to August 1990, and from February1991 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

As support for his claim, the Veteran testified at a videoconference hearing in September 2017 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file.  

As discussed below, the Board is reopening the Veteran's claim of entitlement to service connection for a left shoulder disorder.  However, the merits of this claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of entitlement to service connection for a left shoulder disorder in a November 2009 rating decision.  The Veteran was notified of the decision in December 2009, but he did not file an appeal. 

2.  Evidence obtained since the November 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disorder.  


CONCLUSIONS OF LAW

1.  The November 2009 rating decision which denied entitlement to service connection for a left shoulder disorder is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of service connection for a left shoulder was denied in a November 2009 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the November 2009 rating decision is now final.  See 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior November 2009 determination, the evidence included the Veteran's service treatment records (STRs), VA treatment records, private treatment records from Dr. Hayes, and statements in support of his claim.  These records noted a diagnosis of arthritis of the left shoulder.  The records also showed that the Veteran has suffered from a left shoulder disorder since 1982, prior to his first period of active duty, and that he sought consistent treatment for that disorder.  However, the records failed to show that his currently diagnosed left shoulder disorder was aggravated by his military service.  

Since the November 2009 denial, the Veteran has provided additional VA and private treatment records, and also testified at a videoconference hearing in September 2017 in support of his claim.  The VA treatment records show the Veteran underwent left rotator cuff surgery in December 2010 and has continued to receive treatment.  Additionally, the Veteran provided a medical opinion from Dr. Dauphin dated in August 2014 that concluded the fracture to the Veteran's left clavicle prior to his entry into military service could not possibly cause the cuff injury for which the Veteran underwent surgery in 2010.  Dr. Dauphin stated that the cuff injury and resultant surgery was caused by the Veteran's reported 1987 in-service injury to his left shoulder.  Dr. Dauphin provided the rationale that mid-shaft clavicle fractures to do not cause later shoulder pain as a complication, and the Veteran's history does not reveal any pain in the clavicle after the fracture healed.  

As such, the Board finds that the evidence submitted since the November 2009 prior denial relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  

Reopening of the claim for service connection for a left shoulder disorder is accordingly warranted, and the Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the service connection claim for a left shoulder disorder is reopened.


REMAND

The Veteran contends that he is entitled to service connection for a left shoulder disorder as a result of his military service.  He specifically states that while he fractured his left clavicle prior to his military service in 1981, he sustained an injury to his left shoulder that is unrelated to his pre-existing fracture of the left clavicle during his first period of active duty for which service connection should be granted on a direct basis.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Regarding the Veteran's claim, a pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2017).  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The initial determination is whether the Veteran's current left shoulder disorder was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2017).  

The private and VA treatment records show a diagnosis of arthritis of the left shoulder and a history of surgery to his left rotator cuff since his separation from service.  The Veteran's service treatment records clearly and unmistakably show that the Veteran's May 1986 pre-enlistment examination reflects a fracture to his left clavicle in 1981.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach to any diagnosed disorder that pertains to his left clavicle.  

Therefore, it must now be determined whether there is a pre-existing left clavicle disability that was aggravated by service, or, as the Veteran's attorney argues, his current left shoulder arthritis is a separate and distinct disorder unrelated to the left clavicle fracture.  

Under 38 U.S.C. § 1153, aggravation will be established by an increase in disability during service, absent a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.

Service treatment records do not show a report of the in-service injury the Veteran alleges is the cause of his current arthritis of the left shoulder.  Nevertheless, post-service VA and private treatment records do note his continuous treatment for a left shoulder disorder and that he underwent rotator cuff surgery on his left shoulder in December 2010.  For the limited purpose of this remand, the credibility of the Veteran's statement is presumed. 

Given the evidence outlined above, the Veteran should now be afforded a VA examination with medical opinion from a physician concerning whether the Veteran's currently diagnosed arthritis of the left shoulder is due to the pre-existing fracture of the left clavicle and, if so, was it clearly and unmistakably aggravated by either of his periods of active service beyond the natural progress of the disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

If it is determined that the Veteran's arthritis of the left shoulder, or any other disorder diagnosed on remand, is not due to the pre-existing fracture to the left clavicle, a medical opinion is also needed as to the etiology of that disorder.  Id. 

Relevant ongoing VA and private medical records should also be requested.  38 U.S.C. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be made to obtain all available VA and private treatment records dated since August 2011 not currently associated with the claims file.  
 
2.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding this claim.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
The examiner should first identify any and all currently diagnosed disorders of the left shoulder, to include a comment on whether there are any residuals of the fracture to the left clavicle, such as arthritis.  

a)  For all identified residuals of the fracture to the left clavicle, the examiner should opine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the diagnosed disorders WERE NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 

b)  If the examiner determines the currently diagnosed arthritis, or any other diagnosed left shoulder disorder, is not related to the pre-existing fracture to the left clavicle, then an opinion must be provided as to whether it is at least as likely as not that the currently diagnosed disorders are due to the Veteran's miliary service and an injury he sustained therein.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  The examiner should explain the medical basis for the conclusions reached. 

3.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


	(CONTINUED ON NEXT PAGE)





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


